The Honorable Jim Magnus State Representative 10 Cimarron Valley Circle Little Rock, Arkansas 72212-3502
Dear Representative Magnus:
This is in response to your request for an opinion on two questions concerning the boundaries of legislative districts in Pulaski County. You note that "[i]t was recently learned that the Pulaski County Election Commission and the Secretary of State's office have discrepancies concerning the legislative district boundaries in Pulaski County. The Pulaski County Election Commission has indicated that they may use the district boundaries they have used for the last three election cycles and disregard the Secretary of State's maps." You have posed two questions in this regard, as follows:
  1) Does the Pulaski County Election Commission have the authority to use legislative district boundaries that are not the same legislative district boundaries issued by the Board of Apportionment?
  2) The legislative district boundaries have not been challenged through three election cycles. Does the fact that the districts have gone unchallenged through three election cycles constitute any basis for not immediately implementing the districts drawn by the Board of Apportionment?
Your questions arise in light of an incorrect implementation of the reapportionment made by the "Board of Apportionment" occurring in 1991 and 1992 subsequent to the 1990 federal census. That Board is required to reapportion legislative districts after each federal census. See Arkansas Constitution, Article 8. Apparently, the apportionment ordered by the Board is not currently reflected in some legislative districts in Pulaski County, and has been incorrectly implemented since the Board's order. A county investigation is underway to determine how the discrepancy occurred.
I recently addressed several questions regarding this same issue in Opinion No. 98-214. The issues you raise are fully addressed in that Opinion and I have enclosed a copy of it for your review. Pursuant to the legal authorities set out therein, in my opinion the answers to your questions are "no," and "no."
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh